Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 10, 13, 15-17 and 19 are pending for examination.
Claim Rejections - 35 USC § 112
Claims 1,  10, 13, 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants have amended claim 1 to recite the phrase “a targeting anchor comprising a hepatocyte-targeting moiety covalently linked on the outer surface of the nanocarrier....” This language states that the hepatocyte-targeting moiety of the targeting anchor is covalently linked to the outer surface of the nanocarrier.  However, dependent claim 10 recites that the targeting anchor comprises a lipid anchor and the hepatocyte-targeting moiety. Additionally, claim 13 recites that a spacer is “inserted” between the lipid anchor moiety and the hepatocyte-targeting moiety.  It is unclear how the hepatocyte-targeting portion of the targeting anchor can be covalently linked to the “outer surface of the nanocarrier,” and further wherein the targeting anchor comprise a “lipid anchor” and a spacer. The use of the term “anchor” in the context of the lipid suggests that the lipid is covalently connected to the outer surface of the nanocarrier.  
Therefore, the metes and bounds of the phrase “a hepatocyte targeting moiety covalently lined on the outer surface of the nanocarrier,” is indefinite because it is unclear if the hepatocyte targeting portion is actually covalently linked to the nanocarrier, or if some other portion of the targeting anchor is covalently linked.  The dependent claims appear to suggest that another portion of the targeting anchor is covalently linked.  
It would be remedial for applicants to amend claim 1 to recite “a targeting anchor comprising a hepatocyte-targeting moiety, wherein said targeting anchor is covalently linked to the outer surface of the nanocarrier..”
Claims 10, 13, 15-17 and 19 are rejected as being dependent upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites wherein “the targeting anchor is directly linked to the nanocarrier.”  This claim fails to further limit claim 1, because claim 1 recites that the hepatocyte-targeting moiety of the targeting anchor is covalently linked on the outer surface of the nanocarrier.  Claim 15 does not provide any additional features that would limit its scope from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Response to Arguments
Claims 1, 10, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US20170152507A1) and Hoge et al. in view of Geisler et al. (US 20070292494 A1; previously cited) and Kawakami et al. (2000).  (It is noted that additional references have been added, therefore the grounds of rejection have been updated in the body of the response below).
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that (i) Yin et al. teaches a two-vector system, in contrast to the presently claimed invention, which does not use a second delivery vehicle. Moreover, Applicants stated that “the invention as presently claimed does not use the option of distributing the targeting anchor and the nucleic acid editing system on tow vectors...”  Contrary to Applicant’s assertions, the instant claims encompass wherein the tool for gene therapy is selected from a therapeutic payload selected from “an artificially engineered restriction enzyme or a CRISPR/Cas system...”  
(ii) Additionally, Applicants argues that the teaching of Yin that the delivery vehicle may “further comprise at least one cell-targeting or tissue targeting-ligand,” cannot be considered as being meant for liver tissue, because the C12-200 or Ckk-E12 lipopeptide already functions as a means for targeting liver tissue.
Applicant’s conclusion is not supported by evidence to the contrary.  The teachings of Yin et al. clearly encompass wherein the delivery vehicle could encompass more than one cell-targeting ligand, i.e. “at least one cell targeting or tissue targeting-ligand.”  Absent evidence to the contrary, the teachings of Yin et al. suggests that more than one liver targeting ligand could be encompassed into the delivery vehicles described in this reference.
Contrary to Applicant’s assertions, although Yin et al. discloses a two-vector system, it remains that the reference is interpreted as disclosing a nanocarrier comprising a CRISPR/Cas system, comprising a liver targeting moiety.  The reference is further interpreted as including an additionally targeting moiety. In addition to the teachings of Yin et al., Hoge et al. (WO201500674A2) is cited for teaching methods for the delivery of components of the CRISPR/Cas system using lipid nanoparticles (See claims 77-78, page 251).  Hoge et al. also teach methods for designing formulations for liver specific delivery.  See for example ¶ [00269], which teaches the following: “[O]ne example of passive targeting of formulations to liver cells includes the DLin-DMA, DLin-KC2-DMA and MC3 -based lipid nanoparticle formulations which have been shown to bind to apolipoprotein E and promote binding and uptake of these formulations into hepatocytes in vivo...Formulations can also be selectively targeted through expression of different ligands on their surface as exemplified by, but not limited by, folate, transferrin, N-acetylgalactosamine (GalNAc), and antibody targeted approaches...”
Yin et al. and Hoge et al. do not explicitly describe nanocarriers comprising the specific hepatocyte targeting moiety covalently linked with the surface of the nanocarrier as recited in the instant claims.  However, Geisler et al. is cited for teaching the hepatocyte-targeting moieties recited in the instant claims.  See the following:
¶[0124] Geisler et al. describes liposomes comprising manossylated, fucosylated, and galactosylated modifications, which specifically target cells of the liver via binding to asialoglycoprotein receptors on the surface of hepatic cells.  
¶ [0171] “[T]he present invention is also particularly directed to inventive targeting systems, such as lipid-active agent/compound complexes, including targeted liposomes, wherein their surfaces are labeled with a targeting ligand, such as a mono- or polyfacose, which are attached to the complexes and liposomes by known techniques such as have been presented herein, i.e., by preparing fucosylated (Fuc) liposomes by means of cholesterol linkage and membrane anchoring with cholesten-5-yloxy-N-(4-((1-imino-2-beta-D-thiofucosylethyl)amino)alkyl)formamide (or, briefly, Fuc-C4-Chol), and the subsequent formulation of liposomes as a composition of distearoylphosphatidylcholine (DSPC), cholesterol (Chol), and Fuc-C4-Chol at a molar ratio of 60:35:5 (e.g., Kawakami S, Wong J, Sato A, Hattori Y, Yamashita F, Hashida M. Biodistribution characteristics of mannosylated, fucosylated, and galactosylated liposomes in mice. Biochim Biophys Acta. Dec. 15, 2000;1524(2-3):258-65). Fucose, polyfucose and polyfucose derivatives are examples of targeting ligands or CRD receptor-specific anchors. In other embodiments of the invention, the targeting ligand or CRD receptor-specific anchor specifically binds a CTL or CTLD receptor. Such targeting ligands may also include, galactose, polygalactose and polygalactorse derivatives.” 
¶ [0172] “[A]s to the invention described herein, the syntheses of the inventive targeting ligands or CRD receptor-specific anchors, including CTL receptor-specific carbohydrate anchors, for liposomal membrane modification are based on the protocols of Kawakami et al. In their study, they synthesized liposome membrane anchors of cholesterol derivatized with galactose (Gal-C4-Chol), mannose (Man-C4-Chol), and fucose (Fuc-C4-Chol),i.e., cholesten-5-yloxy-N-(4-((1-imino-2-1-d-thiogalactosylethyl)amino)alkyl)formamide; cholesten-5-yloxy-N-(4-1-imino-2-1-d-thiiomannosylethyl)amino)alkyl)formamide; and cholesten-5-yloxy-N-(4-((1-imino-2-1-d-thiofucosylethyl)amino)alkyl)formamide, respectively...” 
Kawakami et al. teach the synthesis of cholesten-5-yloxy-N-(4-((1-imino-2-L-D-thiogalactosylethyl)amino)butyl)formamide (Gal-C4-Chol), and further taught that Gal-4-Chol modified liposomes specifically target liver cells.  Kawakami et al. concluded that Gal, Man, and Fuc liposomes are recognized by the asialoglycoprotein receptors in parenchymal cells of the liver, mannose receptors in NPC (non-parenchymal), and fucose receptors in NPC, respectively (see abstract and discussion).
The cited prior art teaches the use of liposomal formulations for delivering components of the CRISPR/Cas system into human cells, and further to use liposomal modifications for liver/hepatocyte targeting.  Therefore, absent evidence of unexpected properties associated with the claimed invention, it would have been obvious to a person of ordinary skill in the art, at the effective filing date, to combine the cited references in the design of the instant invention.  According to Geissler et al., there are multiple potential benefits for liver/hepatically restricted delivery of therapeutics.  In one embodiment, Geissler et al. teaches that targeting of regionally restricted C-type lectins, would allow for an enhanced or improved vaccination for the treatment of chronic diseases.  See ¶ [0253]: “[T]hus, if administered by either or all of bone marrow-directed, intracutaneous, subcutaneous, intraperitoneal, intraplacental or intrauteral, or other envisioned application routes, the inventive methods and products offer the benefit of targeting, via C-type lectin receptors or receptors displaying C-type lectin-like domains, those reservoir cells that apparently play a key role in the intraindividual, as well as the interindividual (e.g. mother-to-child HIV transfer, aka vertical transmission) transmission of HIV and other chronically infectious agents, as well as non-reservoir cells actively replicating HIV or another infectious agent (FIG. 13). Similarly, the same results may allow for the targeting of regionally restricted C-type lectins (e.g., gastrointestinally or hepatically restricted) implicated in chronic non-infectious diseases, so as to deliver a therapeutically active agent(s) or enable/improve novel approaches for vaccination.”
It is noted that the teachings of Yin et al. and Geissler et al. as described in the prior Office Action are encompassed here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633